DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 30-49 were rejected.  Applicant amends claims 30, 34, and 40.  Claims 30-49 are currently pending.

Interview Summary
	An interview with the applicant was held on 03/12/2021.  Though proposed amendments were discussed, determination of allowable subject matter could not be made at the time.  Proposed amendments appear to overcome the rejection mailed out on 12/28/2020.  Further search and consideration would be needed by the Examiner.


Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-37 and 40-47 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US Pub 20120110113), and further in view of Mei et al. (US Patent 8918464).
30.    With respect to independent claim 30, Lee teaches a system comprising:
computer-readable memory storing executable instructions (see Lee fig.1 and ¶0035 memory); and one or more processors in communication with the computer-readable memory and configured by the executable instructions (see Lee ¶0035) to at least:
obtain data regarding operation of a first network computing component of a pool of available network computing components (see Lee fig.1 item 200 and 300 and ¶0030 cache cluster 300 are plurality of network computing components, and request apportioning device obtains info regarding all cache servers), wherein the first network computing component has one or more first currently-open network cache servers are connected to plurality of source servers);
obtain data regarding operation of a second network computing component of the pool of available network computing components, wherein the second network computing component has one or more second currently-open network connections to the content provider (see Lee ¶0030 request apportioning device obtains info regarding all cache servers);
Lee is silent to explicitly teach determine that the first network computing component has the one or more first currently-open network connections to the content provider; 
determine to exclude the second network computing component from the pool of available network computing components based on the first network component having the one or more first currently-open network connections to the content provider; and
exclude the second network computing component from the pool of available network computing components.
Mei teaches a social networking system where a master server determines if secondary servers are needed to accommodate client connections.
Mei teaches determine that the first network computing component has the one or more first currently-open network connections to the content provider (see Mei col.49 lines 5-7 master server monitoring their own capacity, thus determining active connections); 
determine to exclude the second network computing component from the pool of available network computing components based on the first network component having the one or more first currently-open network connections to the content provider (see Mei col.49 lines 5-7 and 15-16 remove or shutdown the secondary server, thus determine to exclude second network computing component); and
exclude the second network computing component from the pool of available network computing components (see Mei col.49 lines 15-16 master server shuts down secondary server, thus excluding from available computing components).
The one or more master servers in Mei maintains an open connection and is able to offload capacity from the one or more active secondary servers, which would also have an open connection.
Therefore it would have been obvious at the time of filing, to a person having ordinary skill in the art to which the subject matter pertains to modify the caching method in a content distribution system taught by Lee with the management of client connections in a master and secondary server network taught by Mei in order to allow consolidation of servers for a cost effective solution to meet demand for services (see Mei col.48 lines 25-31).

31.  For claim 31, Lee/Mei teaches the system of claim 30, wherein one or more processors are further configured to: analyze the data regarding operation of the first network computing component and the data regarding the second network computing component; and determine that reducing a size of the pool of available network computing components will increase opportunities for sharing network connections (see Lee figs.5, 7 and ¶0121, ¶0122, ¶0130).

32.  For claim 32, Lee/Mei teaches the system of claim 30, wherein the executable instructions to exclude the second network computing component from the pool of available network computing components comprise executable instructions to reassign a first client computing device, associated with the second network computing component, from the second network computing component to the first network computing component (see Lee figs.5, 7 and ¶0121, ¶0122, ¶0130 apportioning device 210 assigns cache server to client 100 based on lowest load).

33. For claim 33, Lee/Mei teaches the system of claim 32, wherein subsequent to reassigning the first client computing device to the first network computing component, a second client computing device previously assigned to the first network computing component shares a network connection to the content provider with the first client computing device (see Lee fig.7 and ¶0122 and ¶0130).

34. For claim 34, Lee/Mei teaches the system of claim 30, wherein the executable instructions to exclude the second network computing component from the pool of available network computing components comprise executable instructions to tag the second network computing component as unavailable (see Lee ¶0076 apportioning devices excludes cache servers that are overloaded).

35. For claim 35, Lee/Mei teaches the system of claim 30, wherein the first network computing component is operable to establish a network connection to a second content provider in response to the assignment of a first client computing device to the first network computing component, wherein the second network computing component previously established a network connection to the second content provider in response to a request from the first client computing device (see Lee figs.5 and ¶0090 and ¶0100).

36. For claim 36, Lee/Mei teaches the system of claim 30, wherein the first network computing component comprises a server-side browser in communication with a client-side browser of a client computing device, and wherein the first network computing component operable to: process, in the server-side browser, requested network content and at least one embedded resource associated with the network content to generate a processing result; and transmit the processing result to the client computing device (see Lee fig.1 and ¶0030 and ¶0071).

37. For claim 37, Lee/Mei teaches the system of claim 30, wherein one or more processors are further configured to: analyze the data regarding operation of the first network computing component and the data regarding the second network computing component; and determine that reducing a size of the pool of available network computing components will increase opportunities for sharing cached resources (see Lee ¶0076 excluding servers that are above the threshold increases clients accessing other cache servers).

40.  With respect to independent claim 40, please see the rejection of claim 30.
41. For claim 41, see the rejection of claim 31.
42. For claim 42, see the rejection of claim 32.
43. For claim 43, see the rejection of claim 33.
44. For claim 44, see the rejection of claim 34.
45. For claim 45, see the rejection of claim 35.
46. For claim 46, see the rejection of claim 36.
47. For claim 47, see the rejection of claim 37.

Claims 38, 39, 48, and 49 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee/Mei and further in view of Wu (US Pub 20110252160).
38.  For claim 38, Lee/Mei teaches all the limitations of claim 30.  Lee/Mei is silent to teach the system of claim 30, wherein the one or more processors are further configured to: receive, from a client computing device, a request for network content provided by the content source, the request received from a client computing device; select the first network computing component based at least partly on a content request profile associated with the client computing device, wherein the content request profile indicates one or more content sources from which the client computing device is likely to request retrieval of content; and cause the first network computing component to establish a computing session with the client computing device.
Wu teaches a content optimization and retrieval system that allows a user to retrieve content from providers via an intelligent content gateway.  Please see ¶0026-0035. Particularly ¶0029 discloses that content request by users is customized and optimized with respect to the user profiles of the device.  The intelligent content gateway receives request for content from subscriber and the content is selected based on the subscriber's options to view the content.
Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify Lee/Mei with the profile of user’s requesting content taught by Wu in order to manage and optimize delivery to users in a dynamic and specified format.
	
39. For claim 39, Lee/Mei/Wu teaches the system of claim 38, wherein the one or more processors are further configured to cause a third network computing component to establish a second computing session with the client computing device based at least partly on an analysis of the content request profile and one or more requests from the client computing device during the computing session (see Wu ¶0036 generating DOM that has been already defined).

48. For claim 48, see the rejection of claim 38.
49. For claim 49, see the rejection of claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
March 27, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456